Citation Nr: 0740278	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-12 668	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE


Whether counting Social Security benefits as income in 
determining VA pension rate is proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1952 to March 
1954.  He died in October 1993, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from notifications to the appellant by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that her Social Security benefits must 
be counted as income in determining her VA pension rate.  


FINDING OF FACT

In August 2005, prior to the promulgation of a Board decision 
in the appeal, the Board received a signed and dated written 
notification from the appellant that she wished to withdrawal 
her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The appellant has withdrawn this appeal and there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


